Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/6/21 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Claim Interpretation
3.	In claim 4, the limitation “conical” is interpreted to mean “round and taper towards one end”. Applicant’s own Figures do not appear to show much more than this, certainly not a perfect cone shape.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyberg (US 2003/0228072 A1).
Regarding claim 1, Tyberg discloses an assembly (10) comprising: an elongated member portion (40); and a holder portion (20/30) coupled to the elongated member portion, the holder portion includes: a body that extends from the elongated member portion, the body having an upper surface (30) and a base surface (20), a cavity positioned within the body to form a pocket, and an opening formed at the upper surface, a resilient member (36) is positioned to circumferentially surround the opening of the cavity, the opening that permits access to the cavity of the body, wherein the opening is moveable between an expanded position where the resilient member enlarges the opening for a pouch to be positioned within the holder portion and a retracted position where the resilient member returns to a normal state in which the opening is smaller than that of when the resilient member is in the expanded position (nothing is stopping a user from inserting a pouch through the expandable resilient opening of Tyberg).
Regarding claim 2, Tyberg discloses the assembly of claim 1, wherein the elongated member portion is moveable between an extended position and a use position, the extended position is where the elongated member portion is extending in a longitudinal direction (such as lying flat on a table, strap extending straight, or hanging on a door knob, strap still extending straight) and the use position is where the elongated member portion is radiused around a wrist of a user (nothing is stopping a user from hanging the strap on their wrist or wrapping it around their wrist).  
Regarding claim 3, Tyberg discloses the assembly of claim 1, wherein the resilient member (36) is generally an annular shape (see Figures).  
Regarding claim 4, Tyberg discloses the assembly of claim 1, wherein the body is generally a conical shape (Figures 1 and 2 show body 30 tapering towards the upper end).
7.	Claims 1, 3, 4, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gould (US 2,926,912 A).
Regarding claim 1, Gould discloses an assembly comprising: an elongated member portion (14); and a holder portion (18/19/20/21/22) coupled to the elongated member portion, the holder portion includes: a body that extends from the elongated member portion, the body having an upper surface (20/21) and a base surface (18), a cavity positioned within the body to form a pocket, and an opening formed at the upper surface, a resilient member (23) is positioned to circumferentially surround the opening of the cavity, the opening that permits access to the cavity of the body, wherein the opening is moveable between an expanded position where the resilient member enlarges the opening for a pouch to be positioned within the holder portion and a retracted position where the resilient member returns to a normal state in which the opening is smaller than that of when the resilient member is in the expanded position (nothing is stopping a user from inserting a pouch through the expandable resilient opening of Gould).
Regarding claim 3, Gould discloses the assembly of claim 1, wherein the resilient member (23) is generally an annular shape (see Figures).  
Regarding claim 4, Gould discloses the assembly of claim 1, wherein the body is generally a conical shape (Figure 2 shows the body tapering towards the upper end).
Regarding claim 9, Gould discloses the assembly of claim 1, wherein the body includes an interior surface and a spaced apart exterior surface (opposing surfaces of hem 21).  
Regarding claim 10, Gould discloses the assembly of claim 8, wherein the body further comprises: a void area (area within hem 21) that circumferentially surrounds the opening near the upper surface and positioned between an inner layer and an outer layer.  
Regarding claim 11, Gould discloses the assembly of claim 10, wherein the resilient member (23) is positioned within the void area (21).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thrope (US 2010/0258601 A1) in view of Fakhrai (US 6,425,137 B1).
Regarding claim 1, Thrope discloses an assembly comprising: an elongated member portion (14); and a holder portion (12) coupled to the elongated member portion, the holder portion includes: a body that extends from the elongated member portion, the body having an upper surface (20) and a base surface (22), a cavity positioned within the body to form a pocket (30), and an opening formed at the upper surface, the opening that permits access to the cavity of the body. Thrope fails to disclose a resilient member is positioned to circumferentially surround the opening of the cavity, wherein the opening is moveable between an expanded position where the resilient member enlarges the opening for a pouch to be positioned within the holder portion and a retracted position where the resilient member returns to a normal state in which the opening is smaller than that of when the resilient member is in the expanded position. Fakhrai teaches that it was already known in the art for a cavity like that of Thrope to include a resilient member (28) circumferentially surrounding an opening thereof in order to close the opening. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the opening of the Thrope with a resilient closure member like that of Fakhrai, the motivation being to help keep items from falling out.
Regarding claim 2, Thrope as modified above includes the assembly of claim 1, and Thrope discloses wherein the elongated member portion is moveable between an extended position and a use position, the extended position is where the elongated member portion is extending in a longitudinal direction (Figure 1 of Thrope) and the use position is where the elongated member portion is radiused around a wrist of a user (Figure 3 of Thrope).  
Regarding claim 5, Thrope as modified above includes the assembly of claim 1, wherein Thrope discloses the elongated member portion (14) includes a covering (12 or 40) that circumferentially surrounds the elongated member portion (see Figures of Thrope).  
Regarding claims 6 and 7, Thrope as modified above includes the assembly of claim 5, wherein the base surface of the holder portion and the covering (12) are coupled together due to the fact that they are a monolithic structure (see Figures of Thrope).  
Regarding claim 8, Thrope as modified above includes the assembly of claim 5, wherein the holder portion (12) and the covering (40) are releasably coupled together (via 44).  
Regarding claim 9, Thrope as modified above includes the assembly of claim 1, wherein the body includes an interior surface and a spaced apart exterior surface (interior and exterior surfaces of 12 are spaced apart by the thickness of 12).
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	7/8/22